 

Exhibit 10.1

 

SECOND AMENDMENT

 

THIS SECOND AMENDMENT (this “Second Amendment”) is made and entered into as of
August 19, 2014,  by and between CA-10960 WILSHIRE LIMITED PARTNERSHIP, a
Delaware limited partnership (“Landlord”), and BOINGO WIRELESS, INC., a Delaware
corporation (“Tenant”).

 

RECITALS

 

A.Landlord and Tenant are parties to that certain lease dated February 3, 2012
(the “Original Lease”), as previously amended by First Amendment dated December
26, 2012 (the “First Amendment”) and Notice of Lease Term Dates dated August 7,
2013 (re:  First Amendment) (“NLTD” as collectively referred to herein with the
Original Lease and the First Amendment as the “Current Lease”).  Pursuant to the
Current Lease, Landlord has leased to Tenant space currently containing
approximately 26,983 rentable square feet (the “Existing Premises”) described as
Suite Nos. 120 and 800 on the 1st and 8th floors of the building commonly known
as 10960 Wilshire Boulevard located at 10960 Wilshire Boulevard, Los Angeles,
California (the “Building”).

 

B.The Current Lease will expire by its terms on February 28, 2018 (the “Existing
Expiration Date”), and the parties wish to extend the term of the Current Lease
on the following terms and conditions.

 

C.The parties wish to relocate the Premises (defined in the Current Lease) from
the Existing Premises to the space containing approximately 51,972 rentable
square feet comprised of: (i) 25,986 rentable square feet described as Suite
No. 2300 on the 23rd floor of the Building and shown on Exhibit A attached
hereto, and (ii) 25,986 rentable square feet described as Suite No. 2400 on the
24th floor of the Building and shown on Exhibit A-1 attached hereto
 (individually and collectively, the “Substitution Space”), on the following
terms and conditions.

 

NOW, THEREFORE,  in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1.Extension.  The term of the Current Lease is hereby extended through April 30,
2026 (the “Extended Expiration Date”).  The portion of the term of the Lease
beginning March 1, 2018 (the “Extension Date”) and ending on the Extended
Expiration Date shall be referred to herein as the “Extended Term”.

 

2.Substitution.

 

2.1.Substitution Term.    From and after the Substitution Effective Date
(defined in Section 2.1.A below), the “Premises” shall be the Substitution
Space, subject to the terms hereof (the “Substitution”) and all references in
the Current Lease, as amended by this Second Amendment, to the “Premises” shall
mean and refer to the Substitution Space.  The term of the Lease for the
Substitution Space (the “Substitution Term”) shall commence on the Substitution
Effective Date and, unless sooner terminated in accordance with the Lease, end
on the Extended Expiration Date.  From and after the Substitution Effective
Date, the Substitution Space shall be subject to all the terms and conditions of
the Lease except as provided herein.  Except as may be expressly provided
herein, (a) Tenant shall not be entitled to receive, with respect to the
Substitution Space, any allowance, free rent or other financial concession
granted with respect to the Existing Premises, and (b) no representation or
warranty made by Landlord with respect to the Existing Premises shall apply to
the Substitution Space. 

 

A.Substitution Effective Date; Interim Period.  As used herein, “Substitution
Effective Date” means the earlier to occur of (i) July 1, 2015, subject to
Substitution Delays (defined in Exhibit B) (the



 

--------------------------------------------------------------------------------

 

 

“Outside Substitution Effective Date”), or (ii) the date on which Tenant first
conducts business in the Substitution Space.  For purposes of clarification, it
is agreed that Tenant shall not be obligated to take possession of the
Substitution Space for the purposes of conducting business therein prior to the
Outside Substitution Effective Date, even if the Tenant Improvement Work
(defined in Exhibit B) is completed prior to the Outside Substitution Effective
Date.  However, if the Tenant Improvement Work is completed prior to July 1,
2015 and Tenant, in its sole discretion, elects to occupy the Substitution Space
for the purpose of conducting business prior to July 1, 2015, then the
Substitution Effective Date shall occur as set forth in subsection 2.1.A (ii)
above and Tenant shall concurrently vacate the Existing Premises as provided in
Section 2.2 below.  In addition, in such event, and notwithstanding the
Substitution, Tenant shall pay Base Rent and Tenant’s Pro Rata Share of Taxes
and Expenses for the Substitution Space during the Interim Period (hereinafter
defined) based on the monthly Base Rent rate, Tenant’s Pro Rata Share, Base Year
and other terms and conditions that would have been in effect for the Existing
Premises during the Interim Period.  For purposes hereof, the “Interim Period”
shall mean the period beginning on the Substitution Effective Date as determined
in accordance with subsection 2.1.(A)(ii) above and ending on June 30,
2015.  Within six (6) months following the Substitution Effective Date, Landlord
shall deliver to Tenant a Notice of Lease Term Dates, in the form as set forth
in Exhibit C attached hereto, as a confirmation only of the information set
forth therein, which Tenant shall execute and return to Landlord within fifteen
(15) Business Days of receipt thereof (provided that if said notice is not
factually correct, then Tenant shall make such changes as are necessary to make
the notice factually correct and shall thereafter execute and return such notice
to Landlord within such fifteen (15) Business Day period).

 

B.Beneficial Occupancy. Tenant shall be permitted to have possession of the
Substitution Space for the construction of the Tenant Improvement Work and
Tenant’s installation of its furniture fixtures and equipment during the period
commencing upon the Delivery Date (hereinafter defined) and ending on the
Substitution Effective Date (the “Beneficial Occupancy Period”).  Possession of
the Substitution Space during the Beneficial Occupancy Period shall be subject
to the terms and conditions of this Lease; provided that Tenant shall not be
required to pay Base Rent or Tenant’s Pro Rata Share of Expenses and Taxes for
the Substitution Space during the Beneficial Occupancy Period.  For purposes
hereof, the “Delivery Date” shall mean the date on which Landlord provides
Tenant with possession of the Substitution Space free from occupancy by any
third party.  Landlord hereby represents that the Substitution Space is
currently  vacant and that Landlord shall deliver the Substitution Space to
Tenant within 5 days after the later of:  (i) the full and final execution of
this Second Amendment; (ii) Landlord’s receipt of the Letter of Credit in
accordance with Section 4 below; and (iii) evidence of insurance from Tenant
with respect to the Substitution Space as required under this Lease; provided,
however, in the event the Delivery Date does not occur within sixty (60) days of
the day on which the last of items (i)-(iii) are satisfied (the “Outside
Delivery Date”), in addition to the Abated Base Rent (as defined in Section 3,
below), Tenant shall receive an extra day of abatement of Base Rent for each day
in the period beginning on the Outside Delivery Date and ending on the Delivery
Date, which shall be applied immediately following the period of Abated Base
Rent; provided that the Outside Delivery Date shall be postponed on a
day-for-day basis by the number of days that the Delivery Date is delayed beyond
the Outside Delivery Date due to event of force majeure.  In addition, in the
event the Delivery Date does not occur on or before the date occurring thirty
(30) days after the Outside Delivery Date, Tenant shall also have a right to
terminate this Second Amendment by delivery of written notice to Landlord on or
prior to the occurrence of the Delivery Date.

 





 

--------------------------------------------------------------------------------

 

 

2.2.Existing Premises.  Subject to the terms hereof, effective as of the
Existing Premises Expiration Date (defined below), the term of the Current Lease
shall expire with respect to the Existing Premises with the same force and
effect as if such term were, by the provisions of the Current Lease, fixed to
expire with respect to the Existing Premises on the Existing Premises Expiration
Date.  As used herein, “Existing Premises Expiration Date” means the
Substitution Effective Date.  Without limiting the foregoing:

 

A.Tenant shall surrender the Existing Premises to Landlord in accordance with
its current “as is” condition, normal wear and tear excepted, on or before the
Existing Premises Expiration Date. Prior to the Existing Premises Expiration
Date, Tenant shall remove all of its furniture, equipment, files and other
personal property from the Existing Premises in accordance with the terms and
conditions of the Current Lease.

 

B.Tenant shall remain liable for all Rent and other amounts payable under the
Lease with respect to the Existing Premises for the period up to and including
the Existing Premises Expiration Date, even though billings for such amounts may
occur after the Existing Premises Expiration Date.

 

C.Other than as provided in A, above, Tenant shall have no obligation to comply
with any restoration obligations with respect to the Existing Premises as set
forth in the Current Lease, including, without limitation, the obligation to
remove any Required Removables (defined Article 8 of the Current Lease).   

 

D.If Tenant fails to surrender any portion of the Existing Premises on or before
the Existing Premises Expiration Date, Tenant’s tenancy with respect to the
Existing Premises shall be subject to Section 25 of the Original
Lease. Notwithstanding the foregoing, Tenant shall have a period of ten (10)
days after the Existing Premises Expiration Date (the “Move Out Period”) in
which to complete its vacation of the Existing Premises and Tenant shall not be
required to pay any Rent (holdover or otherwise) for the Existing Premises
during the Move Out Period.  Other than the waiver of Tenant’s obligation to pay
Rent for the Existing Premises during the Move Out Period, Tenant’s occupancy of
the Existing Premises during the Move Out Period shall be subject to all of the
terms and conditions of the Lease. 

 

E.Any other rights or obligations of Landlord or Tenant under the Current Lease
relating to the Existing Premises that, in the absence of the Substitution,
would have survived the expiration date of the Current Lease shall survive the
Existing Premises Expiration Date.

 

2.3Extension of Move Out Period. Notwithstanding anything herein to the
contrary, if: (i) Tenant submits the Approved Construction Drawings (defined in
Section 2.3 of the Exhibit B attached hereto) for the issuance of Permits
(defined in Section 2.4 of the Exhibit B attached hereto) by no later than March
1, 2015; and (ii) the Substantial Completion of the Tenant Improvement Work (as
defined in Section 4.3.1 of Exhibit B attached hereto) does not occur by the
Outside Substitution Effective Date as a direct result of Governmental Delays
(hereinafter defined) (collectively the “Move Out Extension Conditions”), then
the Move Out Period shall be extended by the number of days of Governmental
Delays.  In such event, in addition to the use permitted under Section 2.2 D
above, Tenant shall be permitted to use the Existing Premises for the Permitted
Use (defined in Section 1.11 of the Original Lease) during the Move Out Period.
For example, if the Move Out Extension Conditions are satisfied and Substantial
Completion of the Tenant Improvement Work is delayed for ten (10) days as a
direct result of Governmental Delays, then the Move Out Period shall be
increased from ten (10) days to twenty (20) days.  For purposes hereof,
“Governmental Delays” shall mean the inability to secure permits for a period in
excess of period normally be required to secure permits after submission of
reasonably required documentation or inability to secure governmental
inspections beyond the time period that would normally be required to secure
such inspections on an objective basis by any other person or entity
constructing improvements comparable to the Tenant Improvement Work. If Tenant
contends that a Governmental Delay has occurred, Tenant shall promptly notify
Landlord in writing of the event that constitutes such Governmental Delay.  For
the purposes of clarity, it is agreed that: (i) Governmental Delays shall extend
the Move Out Period but



 

--------------------------------------------------------------------------------

 

 

shall not be considered to be Substitution Delays that extend the Substitution
Effective Date; and (ii) during the Move Out Period, as the same may be
extended, Tenant shall pay Rent for the Substitution Space (subject to the
Abated Base Rent) in accordance with this Second Amendment, but shall not be
required to pay Rent for the Existing Premises.     

 

3.Base Rent.    With respect to the Substitution Space during the Substitution
Term, the schedule of Base Rent shall be as follows:

 

 

(rounded to the

th of a dollar)

 

 

 

Period During

Substitution Term

Annual Rate Per Square

Foot (rounded to the

nearest 100th of a dollar)

 

Monthly Base Rent

Interim Period (if any)

Per Section 2.1.A above

Per Section 2.1.A above

July 1, 2015 (as extended by Substitution Delays) through June 30, 2016

$51.60

$223,479.60

July 1, 2016 through June 30, 2017

$53.15

$230,192.65

July 1, 2017 through June 30, 2018

$54.74

$237,078.94

July 1, 2018 through June 30, 2019

$56.38

$244,181.78

July 1, 2019 through June 30, 2020

$58.08

$251,544.48

July 1, 2020 through June 30, 2021

$59.82

$259,080.42

July 1, 2021 through June 30, 2022

$61.61

$266,832.91

July 1, 2022 through June 30, 2023

$63.46

$274,845.26

July 1, 2023 through June 30, 2024

$65.37

$283,117.47

July 1, 2024 through June 30, 2025

$67.33

$291,606.23

July 1, 2025 through April 30, 2026

$69.35

$300,354.85

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Current Lease.

 





 

--------------------------------------------------------------------------------

 

 

BASE RENT ABATEMENT.  Notwithstanding anything in this Section of the Second
Amendment to the contrary, Tenant shall be entitled to an abatement of Base Rent
in the amount of $223,479.60 per month applicable to the first 10 consecutive
full calendar months of the Substitution Term.  The total amount of Base Rent
abated in accordance with the foregoing shall equal $2,234,796.00 (the "Abated
Base Rent"). Only Base Rent shall be abated, and all Additional Rent (as defined
in Section 4 of the Original Lease) and other costs and charges specified in
this Second Amendment and/or the Current Lease shall remain as due and payable
pursuant to the provisions of this Second Amendment and/or the Current Lease.

 

Notwithstanding the foregoing, upon written notice to Tenant from time to time
(a “Purchase Notice”), Landlord shall have the right to purchase, by check or
wire transfer of available funds, all or any part (in whole-month increments
only) of the Abated Base Rent that had not previously been applied as a credit
against Base Rent. Landlord’s Purchase Notice shall set forth the month(s) of
abatement that Landlord elects to purchase and the total Abated Base Rent that
Landlord elects to purchase (the “Purchase Amount”).  The Purchase Amount to be
paid by Landlord shall be paid simultaneously with the giving of such notice. 
 Upon payment of the Purchase Amount by Landlord to Tenant, the Abated Base Rent
shall be reduced by an amount equal to the Purchase Amount. Upon request by
Landlord, Landlord and Tenant shall enter into an amendment to the Lease to
reflect the Purchase Amount paid by Landlord and the corresponding reduction of
the Abated Base Rent.  

 

4.Letter of Credit.  

 

4.1Pursuant to the terms of Section II., LETTER OF CREDIT of EXHIBIT F,
“ADDITIONAL PROVISIONS” of the Original Lease,  within sixty (60) days
after mutual execution and delivery of this Second Amendment, Tenant shall
deliver to Landlord a Letter of Credit (defined in Section II.A of Exhibit F of
the Original Lease) in the amount of $2,000,000.00 (“LC Amount”).  Such Letter
of Credit is to be provided by way of either: (i) an amendment to the existing
letter of credit currently held by Landlord under the Current Lease in the
amount of $210,848.62 (the “Existing Letter of Credit”), or (ii) a new Letter of
Credit in substitution of the Existing Letter of Credit.  If Tenant elects to
satisfy its obligations under this Section 4 by providing a new Letter of Credit
in the amount of $2,000,000.00, Landlord shall return the Existing Letter of
Credit to Tenant within 5 Business Days after Landlord’s receipt of such new
Letter of Credit.  Notwithstanding anything to the contrary herein or in the
Current Lease, if the LC Reductions Conditions (as defined below) are satisfied,
Tenant may reduce the LC Amount so that the reduced LC Amount will be as follows
(I) $1,340,000.00 effective as of the first day of the 43rd full calendar month
of the Substitution Term, and (II) $680,000.00 effective as of the first day of
the 85th full calendar month of the Substitution Term; provided, however, if
Tenant is not entitled to reduce the LC Amount as of a particular reduction
effective date due to Tenant’s failure to satisfy the LC Reduction Conditions
described above, then any subsequent reduction(s) Tenant is entitled to
hereunder shall be reduced by the amount of the reduction Tenant would have been
entitled to had Tenant satisfied the LC Reduction Conditions necessary for such
earlier reduction.  As used herein, the “LC Reduction Conditions” shall mean
that, during the 42-month period immediately preceding the effective date of any
reduction of the LC Amount, no Default (as defined in Section 18 of the Original
Lease) has occurred under the Lease which remains uncured following any
applicable cure period.  Any reduction in the LC Amount shall be accomplished by
Tenant providing Landlord with a substitute Letter of Credit in the reduced
amount or an amendment to the existing Letter of Credit reflecting the reduced
amount.

 

4.2Notwithstanding Section 4.1 above to the contrary, if,  at any time, Tenant’s
credit rating improves from its level as of the date of this Second Amendment to
a Moody’s Credit Rating of Baa3 (the “Baa3 Credit Rating”) or better, then upon
a written request to Landlord along with reasonable written evidence of the
improved credit rating (a “LC Reduction Notice”) and provided that, at such
time, no Default has occurred under the Lease which remains uncured following
any applicable cure period, the then required LC Amount shall then be reduced to
the next scheduled reduced LC Amount as provided in Section 4.1, above and,
provided that Tenant also has the Baa3 Credit Rating or better at the time of
any scheduled future



 

--------------------------------------------------------------------------------

 

 

reductions, such future LC Amount under Section 4.1 above shall also be reduced
by one-third (1/3).  Any reduction in the LC Amount shall be accomplished by
Tenant providing Landlord with a substitute Letter of Credit in the reduced
amount or an amendment to the existing Letter of Credit reflecting the reduced
amount. For example:

 

if Tenant properly provides Landlord with a LC Reduction Notice at any time
during which the scheduled LC Amount is $2,000,000.00, then the reduction
schedule set forth in Section 4.1 above shall be amended to be as follows
(I) $1,340,000.00 effective as of the date of the LC Reduction Notice, and (II)
provided that Tenant provides proof of a Baa3Credit Rating or better as of such
date, $893,333.33 effective as of the first day of the 43rd full calendar month
of the Substitution Term, and (III) provided that Tenant provides proof of a
Baa3 Credit Rating or better as of such date, $453,333.33 effective as of the
first day of the 85th full calendar month of the Substitution Term.
 Accordingly, under such example, if Tenant’s Moody’s Credit Rating is below the
Baa3 Credit Rating as of the as of the first day of the 43rd full calendar month
of the Substitution Term, the LC Amount shall not reduce to $893,333.33 as of
the first day of the 43rd month of the Substitution Term but, instead, shall
remain at $1,340,000.00 until the next scheduled reduction as of the first day
of the 85th full calendar month.  Likewise, if  Tenant’s Moody’s Credit Rating
is below the Baa3 Credit Rating as of the as of the first day of the 85th full
calendar month of the Substitution Term, the LC Amount shall not reduce to
$453,333.33 as of the first day of the 85th  month of the Substitution Term but,
instead, shall reduce to $680,000.00.

 

if Tenant properly provides Landlord with a LC Reduction Notice at any time
after the first day of the 43rd calendar month of the Substitution Term during
which the scheduled LC Amount is $1,340,000.00,  the reduction schedule set
forth in Section 4.1 above shall be amended to be as follows (I) $893,333.33
effective as of the date of the LC Reduction Notice, and (II) Tenant provides
proof of a Baa3Credit Rating or better as of such date,  $453,333.33 effective
as of the first day of the 85th full calendar month of the Substitution Term.
Accordingly, under such example, if Tenant’s Moody’s Credit Rating is below the
Baa3 Credit Rating as of the as of the first day of the first day of the 85th
full calendar month of the Substitution Term, the LC Amount shall not reduce to
$453,333.33 as of the first day of the 85th month of the Substitution Term but,
instead, shall reduce to $680,000.00 and remain at such amount for the remainder
of the Substitution Term.

 

5.Tenant’s Pro Rata Share.  With respect to the Substitution Space during the
Substitution Term, Tenant’s Pro Rata Share shall be 8.7260%.

 

6.Expenses and Taxes.    With respect to the Substitution Space during the
Substitution Term, Tenant shall pay for Tenant’s Pro Rata Share of Expenses and
Taxes in accordance with the terms of the Lease; provided that: (i) the Base
Year for Expenses and Taxes shall be 2015;  and (ii) Tenant’s obligation to pay
for Tenant’s Pro Rata Share of Expenses and Taxes for the Interim Period, if
any, shall be pursuant to Section 2.1.A above.

 

7.Improvements to Substitution Space.

 

7.1Condition and Configuration of Substitution Space.    Tenant acknowledges
that it has inspected the Substitution Space and agrees to accept it in its
existing condition and configuration, without any representation by Landlord
regarding its condition or configuration and without any obligation on the part
of Landlord to perform or pay for any alteration or improvement, except as may
be otherwise expressly provided in this Second



 

--------------------------------------------------------------------------------

 

 

Amendment.  Landlord agrees that the Base Building Systems (defined in Section
9.02 of the Original Lease) existing in or serving the Substitution Space on the
Delivery Date shall be in good working order and condition.  If such Base
Building Systems are not in good working order and condition as of the Delivery
Date, Landlord shall be responsible for repairing or restoring same at
Landlord’s sole cost and expense and not to be deducted from the Allowance. 

 

7.2Responsibility for Improvements to Substitution Space.    Tenant shall be
entitled to perform improvements to the Substitution Space, and to receive an
allowance from Landlord for such improvements, in accordance with Exhibit B
attached hereto.

 

8.Parking.  During the Substitution Term, Tenant shall be obligated to lease no
less than 156 non-reserved parking spaces (the “Non-Reserved Parking Spaces”) in
the parking facility servicing the Building (“Parking Facility”). In addition,
Tenant shall have the right, but not the obligation, to lease up to an
additional 52 non-reserved spaces (the “Excess Spaces”).  All or any of the
Excess Spaces leased by Tenant may, at Landlord’s option, be located in either
the Parking Facility and/or the parking facilities located at 10940 Wilshire and
10880 Wilshire.  The Non-Reserved Parking Spaces and Excess Spaces are sometimes
collectively referred to as the “parking spaces”.  Prior to the Substitution
Effective Date, Tenant shall notify Landlord in writing of the number of parking
spaces which Tenant initially elects to use during the Substitution
Term.  Thereafter, Tenant may increase or decrease the number of parking spaces
(subject to the minimum and maximum amounts) to be used by Tenant pursuant to
this Section 8  upon a minimum of 30 days prior written notice to Landlord (60
days for Excess Spaces).   During the Substitution Term, Tenant shall pay in
advance, concurrent with Tenant's payment of monthly Base Rent, the prevailing
monthly charges established from time to time for parking in the Parking
Facility and parking facilities located at 10940 Wilshire and 10880 Wilshire, as
applicable.  No deductions from the monthly charge shall be made for days on
which the Parking Facility is not used by Tenant. Tenant may, from time to time
request additional parking spaces, and if Landlord shall provide the same, such
parking spaces shall be provided and used on a month-to-month basis, and
otherwise on the foregoing terms and provisions, and at such prevailing monthly
parking charges as shall be established from time to time. During the
Substitution Term, Tenant will have the right to buy visitor validations at a
discount of 20% of current parking rates when purchasing a minimum of $2,500.00
worth of validations.  Such parking validations shall be used only for visitors
and vendors.  This right will be personal and non-transferable (except in
connection with a Permitted Transfer as defined in Section 11.04 of the Original
Lease).

 

Tenant’s parking rights set forth herein are in lieu of parking rights
previously granted to Tenant in Section 2 of Exhibit G to the Original Lease and
Section 7.1 of the First Amendment. 

 

9.Representations.  Tenant represents and warrants that, as of the date hereof
and the Existing Premises Expiration Date:  (a) Tenant is the rightful owner of
all of the Tenant’s interest in the Lease; and (b) Tenant has not made any
disposition, assignment, sublease, or conveyance of the Current Lease or
Tenant’s interest therein with respect to the Existing Premises that relates to
any period after the Existing Premises Expiration Date.    Landlord and Tenant
hereby represent and warrant to the other that, as of the date of this Second
Amendment:  (a) there exist no breaches or defaults under the Current Lease by
Landlord or Tenant; and (b) there exists no events or circumstances which, given
the passage of time, would constitute a default under the Current Lease by
either Landlord or Tenant.

 

10.Signage:

 

10.1During the Substitution Term, Tenant shall retain its right to have a Panel
on the Monument Sign in accordance with Section XIV (MONUMENT SIGNAGE) OF
Exhibit F to the Original Lease, provided that: (i) the references to 65% in
Sections XIV A and C shall be amended to be “32.5%”; (ii) the references to 35%
in Sections XIV A and C shall remain the same, but shall be calculated based on
the rentable square footage



 

--------------------------------------------------------------------------------

 

 

of the Premises as increased by this Second Amendment; and (iii) so long as the
Panel Transfer Conditions (hereinafter defined) are satisfied, Tenant shall have
the right to transfer its right to have its name on a Panel on the Monument Sign
to any sublease or assignee of all or any portion of the Premises (and such
sublease or assignment shall not trigger Landlord’s right to remove the Panel in
accordance with Section XIV.C).  For purposes hereof, the “Panel Transfer
Conditions” are: (a) the assignee or sublessee is a Fortune 1000 company; (b) at
least 2 years are left on the Extended Term (as the same may hereafter be
extended) on the date of such assignment or sublease; and (c) the Panel to be
installed for such assignee or sublessee does not contain a name or logo which
relates to an entity which is of a character or reputation, or is associated
with a political faction or orientation, which is inconsistent with the quality
of the Building, or which would otherwise reasonably offend a landlord of a
Comparable Building (defined in Section 1.17 of the Original Lease), or which
would cause Landlord to be in violation of another lease at the Building or
which would give a tenant at the Building the right to terminate its lease. In
addition, during the Substitution Term: (I) subsection 26.10 of the Original
Lease shall be amended to increase the number of directory lines from 5 to 10;
(II) subsection 26.11 of the Original Lease shall be amended to change the
reference to “8th floor of the Building” to “23rd and 24th floors of the
Building”; and (III) Tenant shall be entitled to install any signage it desires
within the Substitution Space without the consent of Landlord; provided that no
such signage shall be placed on or against any exterior window of the Building,
on or against any elevator door or shall otherwise be visible from the exterior
Common Areas of the Property.

 

10.2Exterior Garage Signage.

 

A.So long as (i) Tenant is currently in occupancy of at least 65% of the
Premises; (ii) Tenant has not assigned the Lease or sublet more than 35% of the
Premises other than pursuant to Permitted Transfers and/or Pre-Approved
Transfers; and (iii) Tenant obtains all necessary governmental permits and
approvals, then Tenant shall have the right to install with contractors approved
by Landlord, for Tenant's benefit and at Tenant's cost, exterior signage (the
"Garage Sign") identifying Tenant's presence in the Building on the exterior of
the parking garage in the approximate location shown on Exhibit D hereto. In the
event that (A) the initial plans and specifications for the Garage Sign are not
submitted to Landlord for its approval (as provided below) within 180 days
following the execution of this Second Amendment, and /or (ii) the plans and
specifications for the Garage Sign are not submitted to the City of Los Angeles
for any required permits within forty-five (45) days after Landlord’s approval
thereof has been received, and/or (iii) Tenant does not install the Garage Sign
within sixty (60) days after receiving all necessary permits and approvals from
the City of Los Angeles (subject to extension due to any Force Majeure Delay or
Landlord Caused Delay arising after such approval), Tenant right to install the
Garage Sign shall be null, void and of no further force and effect.  Following
installation of the Garage Sign, Tenant shall be liable for of all costs related
to the maintenance, repair and replacement of the Garage Sign.  Notwithstanding
the foregoing, Landlord shall have the right to maintain the Garage Sign with
contractors reasonably selected by Landlord provided that such contractors are
competitively-priced and to bill Tenant for the actual, reasonable,
out-of-pocket cost thereof as Additional Rent. Tenant use of the Garage Sign
shall be free of charge. 

 

B.Tenant must obtain Landlord’s written consent to any proposed Garage Sign
prior to its fabrication and installation, which consent shall not be
unreasonably withheld or delayed.  Landlord reserves the right to withhold
consent to any Garage Sign in its reasonable judgment.  To obtain Landlord’s
consent, Tenant shall submit design drawings to Landlord, showing the type and
sizes of all lettering; the colors, finishes and types of materials
used.  Notwithstanding the foregoing, Landlord hereby approves, in concept, of
the proposed Garage Sign as shown on Exhibit D; provided, however, Landlord
acknowledges and agrees that the Garage Sign on Exhibit D is a concept only and,
subject to Landlord’s reasonable approval (as provided above), Tenant shall have
the right to change and modify the type (but not size) of all lettering,  the
colors, finishes and types of materials used on Exhibit D in developing the
actual Garage Sign plans and specifications.

 





 

--------------------------------------------------------------------------------

 

 

C.If during the Term (and any extensions thereof) (a) Tenant fails to
continuously occupy not less than 65% of the Premises; or (b) Tenant assigns the
Lease or sublets more than 35% of the Premises other than pursuant to Permitted
Transfers and/or Pre-Approved Transfers, then Tenant's rights granted herein
will terminate and Landlord may remove any Garage Sign at Tenant's cost;
provided that such contractors are competitively priced and Tenant’s
reimbursement obligation shall be limited to Landlord’s actual, reasonable,
out-of-pocket cost.

 

11.Other Pertinent Provisions.  Landlord and Tenant agree that, effective as of
the date of this Second Amendment (unless different effective date(s) is/are
specifically referenced in this Section), the Current Lease shall be amended in
the following additional respects:

 

11.1.California Public Resources Code § 25402.10.  If Tenant (or any party
claiming by, through or under Tenant) pays directly to the provider for any
energy consumed at the Property, Tenant, promptly upon request, shall deliver to
Landlord (or, at Landlord’s option, execute and deliver to Landlord an
instrument enabling Landlord to obtain from such provider) any data about such
consumption that Landlord, in its reasonable judgment, is required to disclose
to a prospective buyer, tenant or mortgage lender under California Public
Resources Code § 25402.10 or any similar law.

 

11.2.California Civil Code Section 1938.  Pursuant to California Civil Code
§ 1938, Landlord hereby states that the Existing Premises and the Substitution
Space have not undergone inspection by a Certified Access Specialist (CASp)
(defined in California Civil Code § 55.52).

 

11.3.No Options.  The parties hereto acknowledge and agree that during the
Substitution Term Tenant shall have no rights to extend the term of the Lease,
or expand, terminate or contract the Premises. The parties agree that Section X
(RENEWAL OPTION) of Exhibit F of the Original Lease and Section XII (RIGHT OF
FIRST OFFER) of Exhibit F of the Original Lease are hereby deleted in their
entirety and are of no further force and effect.

 

11.4.After Hours HVAC Service.  During the Substitution Term, in lieu of
Landlord’s obligation to provide free after-hours HVAC service under Section
7.01 of the Original Lease, Landlord shall provide the original Tenant only (and
to any entity pursuant to a Permitted Transfer), on a non-cumulative basis, with
up to 120 hours per year (on a calendar year basis, prorated for any partial
calendar year) of after-hours HVAC service. In no event shall Tenant be entitled
to carry-over any unused portion of such  120 hours per year of free after hours
HVAC service from year to year during the Substitution Term.

 

11.5Notwithstanding anything to the contrary in the Current Lease, but subject
to Landlord's reasonable regulations, restrictions and guidelines, to the extent
that Tenant needs access to such Building Service Areas (hereinafter defined) to
conduct its business in the Building in an efficient manner, Tenant's rights to
the Premises include Tenant's non-exclusive right to use and access (i) the
risers, vertical shafts, flues, conduits and the electrical and telephone rooms
within the Building for Tenant's effective and efficient use of the Premises for
the uses permitted hereunder, and (ii) the walls and floors around, above and
below the Premises to install and service wire, conduit and cable that service
Tenant's equipment in the Premises in accordance with, and subject to, the other
terms and provisions of this Lease and Landlord's and other tenant’s needs with
respect to such areas.  The areas referred to in (i) and (ii) of the preceding
sentence are sometimes referred to as the “Building Service Areas”.  Tenant
acknowledges and agrees that Landlord's reasonable regulations, restrictions and
guidelines with respect to the Building Service Areas include, without
limitation: (x) the right to lock and secure any risers, vertical shafts, flues,
conduits, electrical rooms and telephone rooms, it being agreed that Landlord
shall not be obligated to provide Tenant with a key to any such areas; and (y)
the right to prohibit Tenant from placing any equipment, supplies or other
personal property in any electrical room and telephone room.  In no event shall
Building Service Areas include any janitorial closets or space that is leased to
another tenant of the Building.  In addition, Tenant’s right to access any
Building Service Areas that



 

--------------------------------------------------------------------------------

 

 

are accessible only through the space of another tenant of the Building shall be
subject to the approval of such other tenant.

 

11.6Notwithstanding anything to the contrary in the Current Lease, Landlord
shall comply with all Laws relating to the Base Building and Common Areas,
provided that compliance with such Laws is not the express responsibility of
Tenant under this Lease, and provided further that Landlord’s failure to comply
therewith would prohibit Tenant from obtaining or maintaining a certificate of
occupancy (or its legal equivalent) for the Premises, would adversely affect
Tenant’s access to and from the Premises or would unreasonably and materially
affect the safety of Tenant’s employees or create a significant health hazard
for Tenant’s employees.  Landlord shall be permitted to include in Expenses any
costs or expenses incurred by Landlord pursuant to the preceding sentence to the
extent consistent with the terms of Exhibit B attached to the Original
Lease.  Without limiting the foregoing, if any Hazardous Material exists in the
Building or on the Property, Landlord, at its sole costs and expense, shall take
such removal, remediation or other action with respect to such Hazardous
Material as may be required by applicable Law as and to the extent interpreted
and enforced from ‎time to time.  Landlord shall perform its obligations under
this Section in a prompt and diligent manner in compliance with applicable
Laws.  Notwithstanding anything herein to the contrary, except when the
existence of such violation would materially delay Tenant’s performance of the
Tenant Improvement Work, Landlord shall have the right to contest any such
obligations in good faith, including the right to a waiver or deferment of
compliance, the right to assert any and all defenses allowed by law and the
right to receive an extension of any variance or grandfathering previously
enjoyed by or benefiting Landlord.

 

11.7Notwithstanding anything to the contrary in the Current Lease, as part of
the Building services under Section 7 of the Original Lease, freight elevator
service shall be available of the use by Tenant, subject to reasonable and
non-discriminatory scheduling with Landlord.

 

11.8During any such time as Tenant is permitted to abate Base Rent and Tenant’s
Pro Rata Share of Expenses and Taxes pursuant to Section 7.03 of the Original
Lease, it shall not be required to pay for any parking spaces (to the extent not
actually utilized by Tenant).

 

11.9Except as otherwise provided in the Current Lease:  (a) Landlord shall
supply all utilities and services to be supplied to Tenant under the Lease at
actual cost (as defined below); provided that the foregoing shall not be
construed to limit Landlord’s right to negotiate a separate fee (which may
include a commercially reasonable profit component) with Tenant for any services
that Landlord is not obligated to provide to Tenant under the Lease, including,
without limitation, any general contractor, construction management and repair
and maintenance services that Landlord provides to Tenant at Tenant’s request,
nor shall it limit Landlord’s right to charge commercially reasonable fees
(which may include a commercially reasonable profit component) for property
management and other services provided directly by Landlord and its affiliates 
(subject to any applicable exclusions from Expenses set forth in the Current
Lease); and (b)  if Tenant uses water or other services or utilities: (i) that
are not required to be provided by Landlord pursuant to the Current Lease; or
(ii) that are in excess of the capacities that are required to be supplied by
Landlord pursuant to the Current Lease, Tenant shall pay to Landlord the actual
cost incurred by Landlord in providing such excess services or consumption.  As
used herein, “actual cost” shall mean the actual cost charged by third party
providers and/or the cost of installation, operation (but not including utility
charges to the extent separately metered to the Premises and paid by Tenant),
and maintenance and reasonable depreciation of equipment which is installed in
order to supply such consumption, together with a charge for overhead or
administration, to the extent Landlord incurs additional expenses not already
included in Operating Expenses.  To the extent the salary of personnel providing
services to Tenant is included in Operating Expenses, actual cost shall not
include and Tenant shall not be required to pay an additional amount for use of
such personnel (except to the extent such personnel is utilized by Tenant on an
overtime basis or for services not covered by such personnel’s stated job
description and Landlord incurs additional expenses as a result thereof).  To
the extent not included within Operating



 

--------------------------------------------------------------------------------

 

 

Expenses, Tenant shall pay the amounts payable by Tenant to Landlord under this
Section to Landlord within thirty (30) days following receipt of a bill
therefor.

 

11.10Notwithstanding anything to the contrary in the Current Lease, Tenant shall
not responsible for complying with the Identification Requirements with respect
to Lines existing in the Substitution Space as of the Delivery Date.  Landlord
acknowledges and agrees that:  (A) the Substitution Space currently contains an
internal staircase connecting the 23rd and 24th floors of the Building and
Tenant shall have no obligation to remove such staircase (or any replacement
staircase installed following the removal of such existing internal staircase)
at the expiration or earlier termination of the Substitution Term; (B) if
Tenant, as part of the Tenant Improvement Work or any Alterations during the
Substitution Term, eliminates the multi-tenant corridor on the 23rd floor of the
Substitution Space, Tenant shall have no obligation to restore such multi-tenant
corridor at the expiration or earlier termination of the Substitution Term; and
(C) at the end of the Extended Term (as may be extended), Tenant shall only be
required to remove those portions of the Tenant Improvement Work to the extent
the same comprise non-typical general office improvements are designated by
Landlord as Required Removables under Section 8 of the Original Lease in
connection with its approval of such Tenant Improvement Work.

 

11.11Notwithstanding anything to the contrary in the Current Lease,  Tenant, at
its sole cost and expense, may coordinate the Tenant’s Security System to
provide that the Building system and the Tenant’s Security System will operate
on the same type of key card, so that Tenant’s employees are able to use a
single card for both systems, but shall not otherwise integrate the Tenant’s
Security System with the systems of the Building (provided that Tenant
acknowledges that Landlord shall have the right to alter and/or replace the card
key access system for the Building as deemed necessary or desirable by Landlord,
without liability to Tenant, and Landlord shall not be obligated to modify the
Building security system to accomplish the intent of this Section 11.11). 

 

11.12Notwithstanding anything to the contrary in the Current Lease:  (a) during
the Substitution Term, and without limitation to any other rights granted to
Tenant under the Current Lease, Tenant shall have the right to (i) transfer to
any Permitted Transferee to which the Lease is assigned all renewal rights,
rights of first offer, signage rights, rooftop rights, assignment and subletting
rights and parking rights contained in the Lease, provided that Tenant shall not
have the right to transfer its signage rights to a Permitted Transferee if the
identification of any such Permitted Transferee would have a negative affect on
the reputation of the Building or Property or the market value of any space
therein, and (ii) the right to transfer to any sublessee or assignee that is not
a Permitted Transferee, any of Tenant's parking rights; (b) all rights in the
Current Lease pursuant to which Landlord has to recapture the Premises in
connection with an assignment or sublease are hereby deleted in their entirety
including, without limitation, Section 11.02(c) of the Original Lease and all of
Section 11.02 of the Original Lease after the fourth (4th) sentence thereof; and
(c) the Pre-Approved Transfer shall apply to a sublease of up to a total of
8,000 rentable square feet.

 

11.13Notwithstanding anything to the contrary in the Current Lease, all of
Tenant's Property, ‎including furniture (whether bolted or otherwise),
furnishings, business machines and ‎equipment and trade fixtures (whether or not
affixed to the Premises), signs, communications equipment, moveable partitions,
security equipment, ‎networking equipment and viewing screens, a/v and video
equipment, built-in television ‎sets or projection screens, generator,
telecommunications equipment, seating, projectors and other ‎items bolted in
place, free-standing cabinet work, chillers, computer systems, furnishings,
‎blowers, uninterrupted power supply machinery and equipment and other articles
of ‎personal property or other property unique to Tenant’s operations and owned
by Tenant ‎or installed or placed by Tenant in the Premises, including the
‎Tenant HVAC System: (i) shall remain Tenant's property;  and (ii) may be
removed by Tenant at any ‎time during the Term (provided that Tenant repairs and
damage resulting therefrom).

 





 

--------------------------------------------------------------------------------

 

 

11.14Notwithstanding anything to the contrary in the Current Lease, whenever in
the Lease a payment is required to be made by one party to the other, but a
specific date for payment is not set forth or a specific number of days within
which payment is to be made is not set forth, or the words “immediately,”
“promptly,” and/or “on demand,” or their equivalent, are used to specify when
such payment is due, then such payment shall be due 30 days after the date that
the party which is entitled to such payment sends notice to the other party
demanding such payment.

 

11.15Notwithstanding anything to the contrary in the Current Lease, except (i)
for matters for which there is a standard of consent or discretion specifically
set forth in the Lease, (ii) matters which could have an adverse effect on the
Building Structure or the Base Building Systems, or which could affect the
exterior appearance of the Building, or (iii) matters covered by Sections 18 and
19 (Events of Default and Remedies) of the Original Lease (collectively, the
"Excepted Matters"), any time the consent of Landlord or Tenant is required
under the Lease, such consent shall not be unreasonably withheld or delayed,
and, except with regard to the Excepted Matters, whenever the Lease grants
Landlord or Tenant the right to take action, exercise discretion, establish
rules and regulations or make an allocation or other determination, Landlord and
Tenant shall act reasonably and in good faith.

 

11.16Notwithstanding anything to the contrary in the Current Lease:  (a)
Landlord shall refund any overpayment of Expense Excess and/or Tax Excess to
Tenant within 30 days following the date of the Statement or, so long as the
sufficient Term remains to fully credit such amount, credit such overpayment
against the Rent next due under the Lease; (b) in the event Landlord fails to
deliver the Statement within 3 months following receipt of notice from Tenant
that such statement is past due, Tenant may elect to seek specific performance
of such obligation; (c) Expenses shall not include (i) costs incurred in
connection with the original construction of the Building or in connection with
any major change in the Building, such as adding or deleting floors, (ii) any
bad debt loss, rent loss, or reserves for bad debts or rent loss or any reserves
of any kind, (iii) the wages and benefits of any employee who does not devote
substantially all of his or her employed time to the Property unless such wages
and benefits are prorated to reflect time spent on operating and managing the
Property vis-à-vis time spent on matters unrelated to operating and managing the
Property; provided, that in no event shall Expenses for purposes of the Lease
include wages and/or benefits attributable to personnel above the level of
Property general manager or Property director of engineering, (iv) rentals and
other related expenses incurred in leasing air conditioning systems, elevators
or other equipment which if purchased the cost of which would be excluded from
Expenses as a capital cost, except equipment not affixed to the Property which
is used in providing janitorial or similar services and, further excepting from
this exclusion such equipment rented or leased to remedy or ameliorate an
emergency condition in the Property, (v) all items and services for which Tenant
or any other tenant in the Property reimburses Landlord, provided that Landlord
shall use commercially reasonable efforts to collect such reimbursable amounts,
or which Landlord provides selectively to one or more tenants (other than
Tenant) without reimbursement, (vi) costs for after-hours HVAC usage by other
tenants of the Building,  and (vii) in the event that Landlord separately
charges Tenant for after-hours or above Building standard electricity, then the
cost of providing after-hours or above Building standard electricity to other
tenants in the Building shall not be included as an Expense; (viii) if Landlord
does not carry earthquake insurance for the Property during the Base Year but
subsequently obtains earthquake insurance for the Property during the
Substitution Term, then from and after the date upon which Landlord obtains such
earthquake insurance and continuing throughout the period during which Landlord
maintains such insurance, Expenses for the Base Year shall be deemed to be
increased by the amount of the premium Landlord would have incurred had Landlord
maintained such insurance for the same period of time during the Base Year as
such insurance is maintained by Landlord during such subsequent calendar year;
(ix) Landlord shall (a) not make a profit by charging items to Expenses that are
otherwise also charged separately to others and (b) Landlord shall not collect
Expenses from Tenant and all other tenants/occupants in the Property in an
amount in excess of what Landlord incurred for the items included in Expenses;
and (x) tax refunds shall be deducted from Taxes in the calendar year to which
such refund ‎is applicable.





 

--------------------------------------------------------------------------------

 

 

 

12.Miscellaneous.

 

12.1.This Second Amendment and the attached exhibits, which are hereby
incorporated into and made a part of this Second Amendment, set forth the entire
agreement between the parties with respect to the matters set forth
herein.  There have been no additional oral or written representations or
agreements.

 

12.2Except as herein modified or amended, the provisions, conditions and terms
of the Current Lease shall remain unchanged and in full force and effect.

 

12.3In the case of any inconsistency between the provisions of the Current Lease
and this Second Amendment, the provisions of this Second Amendment shall govern
and control.

 

12.4Submission of this Second Amendment by Landlord is not an offer to enter
into this Second Amendment but rather is a solicitation for such an offer by
Tenant.  Landlord shall not be bound by this Second Amendment until Landlord has
executed and delivered it to Tenant.

 

12.5Capitalized terms used but not defined in this Second Amendment shall have
the meanings given in the Current Lease.  As used herein and in the Current
Lease, all references to the “Lease” shall mean and refer to the Current Lease,
as amended by this Second Amendment

 

12.6Tenant shall indemnify and hold Landlord, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, mortgagee(s) and
agents, and the respective principals and members of any such agents harmless
from all claims of any brokers (other than Cresa) claiming to have represented
Tenant in connection with this Second Amendment.  Landlord shall indemnify and
hold Tenant, its trustees, members, principals, beneficiaries, partners,
officers, directors, employees, and agents, and the respective principals and
members of any such agents harmless from all claims of any brokers claiming to
have represented Landlord in connection with this Second Amendment.  Tenant
acknowledges that any assistance rendered by any agent or employee of any
affiliate of Landlord in connection with this Second Amendment has been made as
an accommodation to Tenant solely in furtherance of consummating the transaction
on behalf of Landlord, and not as agent for Tenant.  Landlord shall pay a
commission to Cresa Partners in connection with this Second Amendment pursuant
to the terms of a separate agreement entered into by and between Landlord and
Cresa Partners.

 

12.7Both Landlord and Tenant hereby represent and warrant to the other party
that each person executing this Second Amendment on its behalf is duly
authorized and empowered to execute it, and does so as the act of and on behalf
of such party, as indicated below.

 

12.8This Second Amendment may be executed in multiple counterparts, each of
which shall be deemed to be an original for all purposes, but all of which
together shall constitute one and the same instrument.

 

12.9Landlord represents and warrants to Tenant that, as of the date of this
Second Amendment, there are no mortgages or deeds of trust encumbering the
Building and/or Property.  Further, Landlord hereby represents and warrants to
Tenant that, as of the date of this Second Amendment, other than a leasehold as
created by that certain lease, executed by Pacific Lighting Properties, Inc., as
Lessor and Tishman Westwood Corporation, as Lessee, as referenced in the
document entitled “Memorandum of Lease”, which was recorded March 25, 1968 as
Instrument No. 2898 in Book M-2809 Page 475, for the term and upon and subject
to all the provisions contained in said document, in said lease, and in all
amendments thereto, as Parcel 2, there are no ground or underlying leases
covering the whole or any portion of the Property. Within five (5) Business Days
following the full execution and delivery of this Lease by Landlord and Tenant,
Landlord shall cause the fee owner of the Property to provide a



 

--------------------------------------------------------------------------------

 

 

commercially reasonable recognition, non-disturbance and attornment agreement in
favor of Tenant in the form attached hereto as Exhibit E and deliver the same to
Tenant. 

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Second Amendment
as of the day and year first above written.

 

 

 

 

 

 

 

LANDLORD:

 

 

 

CA-10960 WILSHIRE LIMITED PARTNERSHIP, a Delaware limited partnership

 

 

 

By:

EOP Owner GP L.L.C., a Delaware limited liability company, its general partner

 

 

 

 

 

 

By:

/s/ Frank Campbell

 

 

Name:

Frank Campbell

 

 

Title:

Market Managing Director

 

 

 

 

 

TENANT:

 

 

 

BOINGO WIRELESS, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

OUTLINE AND LOCATION OF SUBSTITUTION SPACE-23rd FLOOR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-1

 

OUTLINE AND LOCATION OF SUBSTITUTION SPACE-24th FLOOR

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

WORK LETTER

 

As used in this Exhibit B (this “Work Letter”), the following terms shall have
the following meanings:  “Agreement” means the Current Lease and Second
Amendment of which this Work Letter is a part.  “Tenant Improvements” means all
improvements to be constructed in the Substitution Space pursuant to this Work
Letter.  “Tenant Improvement Work” means the design and construction of the
Tenant Improvements, together with any related work (including demolition) that
is necessary to construct the Tenant Improvements, including without limitation,
Allowance Items.

 

1ALLOWANCE.

 

1.1Allowance.  Tenant shall be entitled to a one-time tenant improvement
allowance (the “Allowance”) in the amount of $3,378,180.00 (i.e., $65.00 per
rentable square foot of the Substitution Space) to be applied toward the (a)
Allowance Items (defined in Section 1.2 below), (b) the cost of purchasing,
installing and/or placing deposits on signage, security systems, cabling,
furniture, fixtures, and equipment to be used in or serving the Substitution
Space by Tenant, and cabling, and/or (c) moving costs; provided that any portion
of the Allowance that is applied toward moving costs shall not exceed, in the
aggregate, $259,860.00 (i.e., $5.00 per rentable square foot of the Substitution
Space).   Tenant, by written notice to Landlord (the “Allowance Notice”), shall
advise Landlord of the manner in which Tenant desires to apply the
Allowance.  Any portion of the Allowance that is applied toward the cost of the
Tenant Improvement Work shall be disbursed to Tenant in accordance with Section
1.2 below.  Any portion of the Allowance that is applied toward the cost of
moving or purchasing, placing deposits on and/or installing signage, security
systems, cabling and furniture, fixtures, and/or equipment to be used in or
serving the Substitution Space shall be disbursed to Tenant within 30 days after
receipt of invoices from Tenant with respect to Tenant's actual costs of moving
and purchasing, placing deposits on and/or installing the signage, security
systems, cabling or furniture, fixtures, and/or equipment to be used in or
serving the Substitution Space as described above; provided that Tenant shall
also be required to provide Landlord the documentation set forth in Section 1.2
below with respect to any items that relate to work of a type for which a
mechanics lien could be potentially be filed.  Tenant shall be responsible for
all costs associated with the Tenant Improvement Work, including the costs of
the Allowance Items, to the extent such costs exceed the lesser of (a) the
Allowance, or (b) the aggregate amount that Landlord is required to disburse for
such purpose pursuant to this Work Letter.    Notwithstanding any contrary
provision of this Agreement, if Tenant fails to use the entire Allowance by
December 31, 2016 (subject to Substitution Delays), the unused amount shall
revert to Landlord and Tenant shall have no further rights with respect
thereto.  Notwithstanding anything to the contrary contained herein, if Landlord
fails to timely fund any monthly payment of the Allowance within the time period
set forth above in this Section 1.1, Tenant shall be entitled to deliver written
notice ("Payment Notice") thereof to Landlord.  If Landlord still fails to
fulfill any such obligation within 10 Business Days after Landlord's receipt of
the Payment Notice from Tenant and if Landlord fails to deliver written notice
to Tenant within such 10 Business Day period explaining Landlord's reasons that
the amounts described in Tenant's Payment Notice are not due and payable by
Landlord ("Refusal Notice"), Tenant shall be entitled to fund such amount(s)
itself and to offset such amount(s), together with interest at the rate of 6%
from the date of payment by Tenant until the date of offset, against Tenant's
first obligations to pay Base Rent during the Term.  If Landlord delivers a
Refusal Notice, and if Landlord and Tenant are not able to agree on the amounts
to be so paid by Landlord, if any, within 10 Business Days after Tenant's
receipt of a Refusal Notice, Landlord or Tenant may elect to have such dispute
resolved by binding arbitration before a retired judge of the Superior Court of
the State of California under the auspices of JAMS/ENDISPUTE (or any successor
to such organization) in Los Angeles County, California, according to the then
rules of commercial arbitration of such organization.  If Tenant prevails in any
such arbitration, Tenant shall be entitled to offset the



 

--------------------------------------------------------------------------------

 

 

amount determined to be payable by Landlord in such proceeding together with
interest at the rate of 6% from the date of payment to the date of offset.

 

1.2Disbursement of Allowance.

1.2.1Allowance Items.  Except as otherwise provided in this Work Letter, the
Allowance shall be disbursed by Landlord only for the following items (the
“Allowance Items”):  (a) the fees and reimbursable expenses of the project
manager, Architect (defined in Section 2.1 below) and the Engineers (defined in
Section 2.1 below), and any actual out-of-pocket fees reasonably incurred by
Landlord for review of the Plans (defined in Section 2.1 below) by Landlord’s
third party consultants (provided that Landlord shall not be entitled to charge
Tenant for any non-third consultant fees incurred by Landlord or Landlord’s
managing agent in connection with Landlord’s review of the Plans);
(b) plan-check, permit and license fees relating to performance of the Tenant
Improvement Work; (c) the cost of labor, materials and performing the Tenant
Improvement Work, including construction costs, low voltage cabling (wiring),
HVAC systems air rebalancing, after hours HVAC charges, testing and inspection
costs, hoisting and trash removal costs, and contractors’ fees and general
conditions and the cost of insurance required to be provided by or for the
benefit of the contractor and payable by Tenant; (d) the cost of any change to
the base, shell or core of the Substitution Space or Building required by the
Plans (including if such change is due to the fact that such work is prepared on
an unoccupied basis), including all direct project management, architectural
and/or engineering fees and expenses incurred in connection therewith; (e) the
cost of any change to the Plans or Tenant Improvement Work required by Law
unless such cost is Landlord’s responsibility under this Lease; (f)  sales and
use taxes; (g) the Coordination Fee (defined below); and (h) all other costs
expended by Landlord and approved in advance in writing by the Tenant in
connection with the performance of the Tenant Improvement Work, including any
third party review costs.

1.2.2Disbursement.  Subject to the provisions of this Work Letter, and provided
that Landlord shall have no obligation to make any disbursement of the Allowance
until such time as Landlord has received a Letter of Credit in the LC Amount in
accordance with Section 4.1 of the Second Amendment, Landlord shall make monthly
disbursements of the Allowance for Allowance Items and shall authorize the
release of monies for Tenant’s benefit as follows:

1.2.2.1Monthly Disbursements.  On or before the tenth (10th) day of each
calendar month during the design and construction of the Tenant Improvement
Work, Tenant shall deliver to Landlord:  (i) a request for payment of the
Contractor (defined in Section 3.1 below), approved by Tenant, in
AIA G-702/G-703 format or another format reasonably requested by Landlord,
showing the schedule of values, by trade, of percentage of completion of the
Tenant Improvement Work, detailing the portion of the work completed and the
portion not completed; (ii) invoices from all of Tenant’s Agents (defined in
Section 3.1.2 below) for labor rendered and materials delivered to the
Substitution Space; (iii) executed conditional mechanic’s lien releases from all
of Tenant’s Agents (along with unconditional mechanic’s lien releases with
respect to payments made pursuant to Tenant’s prior submission hereunder) which
shall comply with the appropriate provisions, as reasonably determined by
Landlord, of California Civil Code Sections 8132-8138; and (iv) all other
information reasonably requested by Landlord.  Tenant’s request for payment
shall be deemed Tenant’s acceptance and approval of the work furnished vis-a-vis
Landlord only and/or the materials supplied as set forth in Tenant’s payment
request (as between Landlord and Tenant).  Thereafter, Landlord shall deliver a
check to Tenant, made to the Contractor or the Tenant, as applicable, in the
amount of the lesser of (a) the amount requested by Tenant pursuant to the
preceding sentence, less a 10% retention (the aggregate amount of such
retentions to be known as the “Final Retention”), or (b) the amount of any
remaining portion of the Allowance (not including the Final Retention), provided
that Landlord does not reasonably dispute any request for payment based on any
work creating a TI Design Problem.  In any event, Landlord shall pay to Tenant
the undisputed portion in accordance with the foregoing pending resolution of
the dispute.  Landlord’s payment of



 

--------------------------------------------------------------------------------

 

 

such amounts shall not be deemed Landlord’s approval or acceptance of the work
furnished or materials supplied as described in Tenant’s payment request.

1.2.2.2Final Retention.  Subject to the provisions of this Work Letter, a check
for the Final Retention shall be delivered by Landlord to Tenant following the
latest to occur of (a) the completion of the Tenant Improvement Work;
(b) Tenant’s delivery to Landlord of (i) properly executed unconditional
mechanic’s lien releases in compliance with California Civil Code Sections 8134
and 8138, (ii) a certificate from the Architect, in a form reasonably acceptable
to Landlord, certifying that the Tenant Improvement Work has been substantially
completed, and (iii) evidence that all required governmental approvals required
for Tenant to legally occupy the Substitution Space have been obtained;
(c) Tenant’s performance of its obligations under clause (a) of the third
sentence of Section 3.3 below; or (d) Tenant’s compliance with Landlord’s
standard “close-out” requirements regarding city approvals, closeout tasks, the
general contractor, financial close-out matters, and tenant vendors.

 

2PLANS.

2.1Selection of Architect/Plans.  Tenant shall retain an architect/space planner
subject to the reasonable approval of Landlord (the “Architect”) and the
engineering consultants subject to the reasonable approval of Landlord (the
“Engineers”), which approvals shall be granted or denied within 5 Business Days
after written request (and shall be deemed approved if no reply is given within
said 5 Business Day period and such failure to reply continues for an additional
2 Business Day period after Landlord’s receipt of a second written request for
approval from Tenant), to prepare all architectural plans for the Substitution
Space and all engineering working drawings relating to the structural,
mechanical, electrical, plumbing, HVAC, life-safety, and sprinkler work in the
Substitution Space.  Landlord hereby approves of Gensler, RAPT or Aref &
Associates as Tenant’s Architect should Tenant select them.  The plans and
drawings to be prepared by the Architect and the Engineers hereunder shall be
referred to herein collectively as the “Plans.”  All Plans shall (a) comply with
the drawing format and specifications reasonably required by Landlord, and
(b) be subject to Landlord’s approval, which shall not be unreasonably withheld,
shall be granted or denied within the applicable time periods set forth herein
and shall not be denied except for reasons that may constitute a TI Design
Problem.  Tenant shall cause the Architect to verify, in the field, the
dimensions and conditions as shown on the relevant portions of the base Building
plans, and Landlord shall have no responsibility in connection
therewith.  Landlord’s review of the Plans and approval of the Approved
Construction Drawings shall be for its sole benefit and shall not create or
imply any obligation on the part of Landlord to review the same for Tenant’s
benefit, whether with respect to quality, design, compliance with Law or any
other matter.  Accordingly, notwithstanding any review of the Plans by Landlord
or any of its space planners, architects, engineers or other consultants, and
notwithstanding any advice or assistance that may be rendered to Tenant by
Landlord or any such consultant, Landlord shall not be liable for any error or
omission in the Plans or have any other liability relating thereto except to the
extent of any requirements by Landlord.  Without limiting the foregoing, Tenant
shall be responsible for ensuring (x) that all elements of the design of the
Plans comply with Law and are otherwise suitable for Tenant’s use of the
Substitution Space, and (y) that no Tenant Improvement impairs any system or
structural component of the Building, and Landlord’s approval of the
Construction Drawings (defined in Section 2.3 below) shall not relieve Tenant
from such responsibility.  Landlord agrees that its approval of any Plans shall
not be withheld unless such plans or the Initial Alterations create a TI Design
Problem (as defined below).  A “TI Design Problem” is defined as, and will be
deemed to exist if Tenant's plans or any Tenant Improvement Work may (a) affect
the exterior appearance of the Substitution Space or Building; (b) adversely
affect the Building’s structure; (c) adversely affect the Building’s systems;
(d) unreasonably interfere with any other occupant’s normal and customary office
operation, (e) adversely affect the certificate of occupancy issued for the
Building, or (f) fail to comply with applicable Laws.  Landlord acknowledges
that the Tenant Improvement Work may be performed in multiple phases and this
Tenant Work Letter shall be applicable to each such phase.





 

--------------------------------------------------------------------------------

 

 

2.2Space Plan.  Tenant shall cause the Architect to prepare a space plan for the
Tenant Improvement Work, including a layout and designation of all offices,
rooms and other partitioning, and equipment to be contained in the Substitution
Space, together with their intended use (the “Space Plan”), and shall deliver
four (4) copies of the Space Plan, signed by Tenant, to Landlord for its
approval (subject to the limitations set forth in Section 2.1 above).  Landlord
shall provide Tenant with notice approving or reasonably disapproving the Space
Plan within 5 Business Days after the later of Landlord’s receipt thereof
provided that Landlord may only disapprove a Space Plan for a TI Design
Problem.  If Landlord fails to respond within such 5 Business Day period and
such failure to reply continues for an additional 2 Business Day period after
Landlord’s receipt of a second written request for approval from Tenant, the
Space Plan shall be deemed approved by Landlord.  If Landlord disapproves the
Space Plan because it contains a TI Design Problem, Landlord’s notice of
disapproval shall describe with reasonable specificity the basis for such
disapproval and the changes that would be necessary to resolve Landlord’s
objections.  If Landlord disapproves the Space Plan as provided above, Tenant
shall cause the Space Plan to be modified and resubmitted to Landlord for its
approval.  Such procedure shall be repeated as necessary until Landlord has
approved the Space Plan.  Landlord acknowledges and agrees that, notwithstanding
anything to the contrary contained in this Work Letter, Tenant shall be entitled
to submit all plans for the Tenant Improvement Work, including demolition and
preliminary construction work, Space Plans and Construction Drawings, in
increments and the terms herein for approval of plans shall apply independently
to each such increment. 

2.3Construction Drawings.  After Landlord approves the Space Plan, Tenant shall
cause the Architect and the Engineers to complete the architectural, engineering
and final architectural working drawings for the Tenant Improvement Work in a
form that is sufficient to enable subcontractors to bid on the work and to
obtain all applicable permits (collectively, the “Construction Drawings”), and
shall deliver four (4) copies of the Construction Drawings, signed by Tenant, to
Landlord for its approval (subject to the limitations set forth in Section 2.1
above).  Notwithstanding the foregoing, at Tenant’s option, the Construction
Drawings may be prepared in two phases (first the architectural drawings, then
engineering drawings consistent with the previously provided architectural
drawings), provided that each phase shall be subject to Landlord’s
approval.  Landlord shall provide Tenant with notice approving or reasonably
disapproving the Construction Drawings (or the applicable component thereof)
within 10 Business Days after Landlord’s receipt thereof.  If Landlord fails to
respond within such 10 Business Day period and such failure to reply continues
for an additional 3 Business Day period after Landlord’s receipt of a second
written request for approval from Tenant, the Construction Drawings shall be
deemed approved by Landlord.  If Landlord disapproves the Construction Drawings
(or any component thereof) because they contain a TI Design Problem, Landlord’s
notice of disapproval shall describe with reasonable specificity the basis for
such disapproval (i.e., the TI Design Problems) and the changes that would be
necessary to resolve Landlord’s objections.  If Landlord disapproves the
Construction Drawings (or any component thereof because they contain a TI Design
Problem), Tenant shall cause the Construction Drawings to be modified and
resubmitted to Landlord for its approval.  Such procedure shall be repeated as
necessary until Landlord has approved the Construction Drawings (or the
applicable component thereof).  Tenant shall not commence the Tenant Improvement
Work until after the Construction Drawings are approved by Landlord as provided
herein.  No revision which could create a TI Design Problem may be made to the
approved Construction Drawings (the “Approved Construction Drawings”) without
Landlord’s prior consent, which shall not be unreasonably withheld, and shall be
granted or denied within 2 Business Days or deemed approved.

2.4Permits.  Tenant shall submit the Approved Construction Drawings to the
appropriate municipal authorities and otherwise apply for and obtain from such
authorities all applicable building permits necessary to allow the Contractor to
commence and complete the performance of the Tenant Improvement Work (the
“Permits”).  Tenant shall coordinate with Landlord in order to allow Landlord,
at its option, to take part in all phases of the permitting process and shall
supply Landlord, as soon as possible, with all plan check numbers and dates of
submittal.  Notwithstanding any contrary provision of this Section 2.4, Tenant,
and not



 

--------------------------------------------------------------------------------

 

 

Landlord or its consultants, shall be responsible for obtaining any Permit or
certificate of occupancy; provided, however, that Landlord shall cooperate with
Tenant in executing permit applications and performing other ministerial acts
reasonably necessary to enable Tenant to obtain any Permit or certificate of
occupancy; provided, further, that Landlord shall be responsible for any
Property and Building violations of applicable Laws to the extent required by
Article 5 of the Lease.  Tenant shall not commence construction until all
required Permits for each applicable portion of the Tenant Improvement Work are
obtained.  Notwithstanding anything to the contrary contained herein, Tenant
shall be able to submit separately for demolition permits and complete the
demolition prior to submitting the Approved Construction Drawings for permits
and/or obtaining the permits for the Approved Construction Drawings.

2.5Change Orders.  In the event Tenant desires to change the Approved
Construction Drawings with respect to any matter involving the Building’s
systems or structure or any matter that could potentially create a TI Design
Problem, Tenant shall deliver written notice (the "Drawing Change Notice") of
the same to Landlord, setting forth in detail the changes (the "Tenant Change")
Tenant desires to make to the Approved Construction Drawings.  Landlord shall,
no later than (A) 7 Business Days after receipt of a Drawing Change Notice to
the extent the modification would reasonably require material engineering or
architectural review (e.g., any change which could reasonably cause a TI Design
Problem), or (B) five (5) Business Days after receipt of any other Drawing
Change Notice, either (i) approve the Tenant Change, or (ii) disapprove the
Tenant Change and deliver written notice to Tenant specifying in reasonably
sufficient detail the reasons for Landlord's disapproval; provided, however,
that Landlord may only disapprove of the Tenant Change if the Tenant Change
creates a TI Design Problem.  If Landlord fails to timely respond to Tenant
within any applicable response period referenced herein for Landlord's approval
of the Tenant Change, then Tenant shall deliver a second notice requesting
Landlord’s response to such Tenant Change and if Landlord thereafter fails to
respond within 3 Business Days, Landlord’s approval shall be deemed
granted.  Any additional costs which arise in connection with such Tenant Change
shall be paid by Tenant; provided, however, that to the extent the Allowance has
not been depleted, such payment shall be made out of the Allowance, subject to
the terms of this Work Letter for the disbursement of the Allowance.

 

3CONSTRUCTION.

3.1Selection of Contractors.

3.1.1The Contractor.  Tenant shall retain a general contractor (the
“Contractor”) to perform the Tenant Improvement Work, subject to Landlord’s
reasonable consent, which shall be granted or denied within 5 Business
Days.  For purposes of this Section 3.1.1, Landlord’s approval of a proposed
general contractor shall not be considered unreasonably withheld if such general
contractor (a) does not have trade references reasonably acceptable to Landlord,
(b) does not maintain insurance as required under the terms of the Lease,
(c) does not provide current financial statements reasonably acceptable to
Landlord, or (d) is not licensed as a contractor in the state/municipality in
which the Substitution Space is located.  Tenant acknowledges that the foregoing
is not an exclusive list of the reasons why Landlord may reasonably disapprove a
proposed general contractor.    

3.1.2Tenant’s Agents.  All subcontractors, laborers, materialmen and suppliers
used by Tenant and working on-site (such subcontractors, laborers, materialmen,
and suppliers, together with the Contractor, to be referred to herein
collectively as “Tenant’s Agents”) are subject to approval by Landlord.  Such
approval shall not be unreasonably withheld and shall be granted or denied
within 5 Business Days; provided, however, that Landlord shall require Tenant to
retain Landlord’s designated subcontractor for Fire/Life Safety work (provided
the same are reasonably available and competitively priced); and Landlord shall
require that union contractors be used for mechanical, electrical or plumbing
work and work covered by the carpenters union. 





 

--------------------------------------------------------------------------------

 

 

3.2Construction.

3.2.1Construction Contract; Final Costs.  Tenant shall not enter into a
construction contract with the Contractor (the “Contract”) unless it complies
with Section 3.2.3 below and a copy thereof has been provided to
Landlord.  Before commencing construction of the Tenant Improvement Work, Tenant
shall deliver to Landlord a detailed breakdown of the schedule of values, by
trade, of the final costs that will be or have been incurred, as set forth more
particularly in Section 1.2.1 above, in connection with the performance of the
Tenant Improvement Work and that form the basis for the amount of the Contract
(the “Final Costs”).  If the Final Costs exceed the Allowance, then Landlord
shall only be required to pay the pro-rata share of any request for payment of
the Allowance equal to the product of such Allowance divided by the Final Costs;
provided, however, if, after initially being determined, the Final Costs
increase, such pro-rata share shall be adjusted accordingly in accordance with
the foregoing formula.  The portion of any request for payment that exceeds
Landlord’s pro rata share (referred to herein as “Tenant’s Share”) shall be paid
by Tenant directly to the Contractor or other Tenant Agent that is entitled to
receive such payment. Notwithstanding the foregoing, Landlord’s obligation to
disburse the Final Retention shall be as set forth in Section 1.2.2.2.    

3.2.2Landlord’s General Conditions for Tenant Improvement Work.  The Tenant
Improvement Work shall be performed in a good and workmanlike manner and in
substantial accordance with the Approved Construction Drawings.  Tenant shall
submit to Landlord schedules of all work relating to the Tenant Improvement
Work, whereupon Landlord, within 5 Business Days, shall inform Tenant of any
reasonably necessary changes thereto, and Tenant shall cause Tenant’s Agents to
adhere to such corrected schedule.  Tenant shall abide by all commercially
reasonable and non-discriminatory rules established by Landlord relating to the
performance of the Tenant Improvement Work, including rules relating to the use
of freight, loading dock and service elevators; any required shutdown of
utilities (including life-safety systems); storage of materials; and
coordination of work with other tenants’ contractors.  Landlord shall be
entitled to receive a fee equal to 2% of the Allowance (the “Coordination Fee”)
for supervision or oversight of the Tenant Improvement Work regardless of
whether Tenant requests that Landlord enter into the contract for the Tenant
Improvement Work with Contractor.

3.2.3Warranty of Contractor.  Tenant shall cause the Contractor to agree to be
responsible for (a) the repair, replacement and/or removal, without additional
charge, of any portion of the Tenant Improvement Work that is or becomes
defective, in workmanship, materials or otherwise, on or before the date
occurring one (1) year after the completion of the Tenant Improvement Work; and
(b)  the repair of any damage to the Building and/or Common Areas resulting from
such repair, replacement and/or removal; provided that Contractors obligations
under this Section 3.2.3 shall not be construed to waive, limit or modify
Tenant’s rights under Section 15 of the Original Lease.  Such agreement shall be
expressly set forth in the Contract and, by its terms, shall inure to the
benefit of both Landlord and Tenant as their respective interests may appear,
and shall be enforceable by either Landlord or Tenant.  Upon Landlord’s request,
Tenant shall provide Landlord with any assignment or other assurance that may be
necessary to enable Landlord to enforce such agreement directly against the
Contractor.

3.2.4Insurance Requirements.  Tenant or Contractor shall carry “Builder’s All
Risk” insurance in an amount reasonably approved by Landlord covering the Tenant
Improvement Work, together with such other insurance as Landlord may reasonably
require.

3.2.5Compliance.  The Tenant Improvement Work shall comply in all respects with
(i) all applicable Laws; (ii) all applicable standards of the American Insurance
Association (formerly, the National Board of Fire Underwriters) and the National
Electrical Code; and (iii) all applicable building material manufacturer’s
specifications.  Without limiting the foregoing, if, as a result of Tenant’s
performance of the Tenant Improvement Work, Landlord becomes required under Law
to perform any inspection or give any notice relating to the Substitution Space
or the Tenant Improvement Work, or to ensure that the Tenant Improvement



 

--------------------------------------------------------------------------------

 

 

Work is performed in any particular manner, Tenant shall comply with such
requirement on Landlord’s behalf and promptly thereafter provide Landlord with
reasonable documentation of such compliance unless such compliance is Landlord’s
obligation under this Lease. 

3.2.6Inspection by Landlord.  Notwithstanding any contrary provision of the
Lease, Landlord, at any time without notice to Tenant, may enter the
Substitution Space to inspect the Tenant Improvement Work.  Neither Landlord’s
performance of such inspection nor its failure to perform such inspection shall
result in a waiver of any of Landlord’s rights hereunder or be deemed to imply
Landlord’s approval of the Tenant Improvement Work.  If, by notice to Tenant,
Landlord reasonably identifies any defect in the Tenant Improvement Work which
creates a TI Design Problem or possess a potential danger to persons on
Property, Tenant shall promptly cause the Contractor to correct such defect at
no expense to Landlord. 

3.2.7Meetings.  Tenant shall hold regularly scheduled meetings with the
Architect and the Contractor regarding the progress of the preparation of Plans,
the obtaining of the Permits, and the performance of the Tenant Improvement
Work.  Tenant shall provide Landlord with at least three (3) business days’
prior notice of such meetings including time and location.  Landlord may attend
such meetings, and, upon Landlord’s request, Tenant shall cause Tenant’s Agents
to attend such meetings.  Tenant shall cause minutes of such meetings to be
prepared and copies thereof to be delivered promptly to Landlord.  One such
meeting per month shall include a review of the Contractor’s current request for
payment.

3.2.8Parking and Other Services.  During the period of design and construction
of the Tenant Improvement Work and installation of Tenant’s furniture, fixtures
and equipment and Tenant’s move into the Substitution Space, Tenant shall not be
required to pay for, and Landlord shall not deduct from the Allowance, any
charges for (1) contractor, subcontractor, consultants, and architect parking
(subject, however, to commercially reasonable availability), or (2) the use of
freight elevator (subject to scheduling with Landlord), restrooms, loading
docks, security (except to the extent additional security personnel are required
in connection with Tenant’s activities, including after-hours use of the freight
elevator, in which event Tenant shall be responsible for the actual cost of such
additional security personnel), or utilities (except to the extent Tenant
requires HVAC outside of Normal Construction Hours [which are from 8:00 a.m. to
6:00 p.m., Mondays through Fridays, and from 9:00 a.m. to 1:00 p.m., Saturdays]
and on Holidays, in which event Tenant shall reimburse Landlord at the
prevailing hourly rate for such after-hours HVAC service).

3.2.9Common Areas.  Notwithstanding any contrary provision of this Work Letter,
Tenant shall not be required to pay (and there shall be no deduction from the
Allowance) for any costs incurred by Landlord in connection with any
construction in the Common Areas of the Building which is required for such
Common Areas to comply with the building code of the City of Los Angeles, unless
such work is required as a result of any non-general office improvements which
are being installed or constructed in the Substitution Space as a part of the
Tenant Improvement Work.  Landlord and Tenant acknowledge and agree the
restrooms, elevator lobbies and corridors on the 23rd and 24th floors of the
Building are part of the Substitution Space and not Common Areas.

3.3Tenant’s Covenants.  Within 10 days after completing the Tenant Improvement
Work, Tenant shall cause a Notice of Completion to be recorded in the office of
the Recorder of the county in which the Building is located, in accordance with
California Civil Code § 3093 or any successor statute, and shall furnish a copy
thereof to Landlord upon such recordation but Tenant shall not be in default for
failing to do so.  If Tenant fails to do so, Landlord may execute and file the
same on behalf of Tenant as Tenant’s agent for such purpose, at Tenant’s
expense.  Within 60 days after completing the Tenant Improvement Work,
(a) Tenant shall cause the Architect and the Contractor to (i) provide the
record set of the Approved Construction Drawings which shall be marked as
necessary to reflect all changes made to the Approved Construction Drawings
during the course of construction, (ii) certify to the best of their knowledge
that the record set of plans are true and correct, which certification shall
survive the expiration or termination of the Lease, and (iii) deliver to
Landlord



 

--------------------------------------------------------------------------------

 

 

two (2) CD ROMS of such updated drawings in accordance with Landlord’s
CAD Format Requirements (defined below); and (b) Tenant shall deliver to
Landlord copies of all warranties, guaranties, and operating manuals and
information relating to the improvements, equipment, and systems in the
Substitution Space.  For purposes hereof, “Landlord’s CAD Format Requirements”
shall mean (w) the version is no later than current Autodesk version of AutoCAD
plus the most recent release version, (x) files must be unlocked and fully
accessible (no “cad-lock”, read-only, password protected or “signature” files),
(y) files must be in “.dwg” format, and (z) if the data was electronically in a
non-Autodesk product, then files must be converted into “‘dwg” files when given
to Landlord.

4.MISCELLANEOUS.  Notwithstanding any contrary provision of this Agreement, if
Tenant defaults under this Agreement (beyond all applicable notice and cure
periods) before the Tenant Improvement Work is completed, then (a) Landlord’s
obligations under this Work Letter shall be excused, and Landlord may cause the
Contractor to cease performance of the Tenant Improvement Work, until such
default is cured, and (b) Tenant shall be responsible for any resulting delay in
the completion of the Tenant Improvement Work.  This Work Letter shall not apply
to any space other than the Substitution Space.

4.1Bonding.  Notwithstanding anything to the contrary set forth in this Lease,
Tenant shall not be required to obtain or provide any completion or performance
bond in connection with any Tenant Improvement Work performed by or on behalf of
Tenant pursuant to the terms of this Work Letter.

4.2Hazardous Materials Costs. Landlord agrees to bear any increased costs in the
design or construction of the Tenant Improvement Work directly resulting from
any Hazardous Materials in the Substitution Space (provided such Hazardous
Materials are not introduced by Tenant) and shall reimburse to Tenant, any
additional, actual, documented and reasonable hard costs incurred by Tenant as a
result of the presence of Hazardous Materials in the Substitution Space
(provided such Hazardous Materials are not introduced by Tenant or the Tenant
Related Parties).  Landlord and Tenant agree that they shall follow the
recommendations of a mutually acceptable licensed third-party Hazardous Material
contractor with respect to each decision of whether any asbestos or other
Hazardous Materials, or any particular portion thereof, should be removed,
encapsulated, abandoned in place or otherwise treated.

4.3Substitution Delays.   If the "Substantial Completion of the Tenant
Improvement Work", as that term is defined below, is delayed beyond July 1, 2015
as a direct result of one or more “Substitution Delay,” as that term is defined
below, the Outside Substitution Effective Date shall be extended on a
day-for-day basis by the lesser of: (i) the number of actual days of
Substitution Delay; or (ii) the number of days in the period beginning on July
1, 2015 and ending on the date of Substantial Completion of the Tenant
Improvement Work.  As used herein, the term "Substitution Delay" shall mean only
a "Force Majeure Delay" or a "Landlord Caused Delay," as those terms are defined
below in this Section 4.3.  Solely for purposes of this Work Letter and in
determining a Substitution Delay, the term "Force Majeure Delay" shall mean only
an actual delay resulting from fire, wind, damage or destruction to the
Buildings or Property, explosion, casualty, flood, hurricane, tornado, the
elements, acts of God or the public enemy, strikes, sabotage, war, invasion,
insurrection, rebellion, civil unrest, riots, or earthquakes, failure of
utilities, inability to secure labor or materials or reasonable substitutions
therefor.  A “Landlord Caused Delay” shall mean actual delays to the extent
resulting from the acts or omissions of Landlord or the Landlord Parties,
including, without limitation, (i) except to the extent Landlord's approval
under this Work Letter is deemed granted pursuant to the terms of this Work
Letter, failure of Landlord to timely approve or disapprove the Space Plan,
Construction Drawings, any Tenant Change, or any other plans or specifications
for the Tenant Improvement Work within the time periods set forth in this Work
Letter or the Lease, as applicable, or otherwise within a reasonable period of
time; (ii) material and unreasonable interference by Landlord, its agents, or
the Landlord Related Parties (except as otherwise allowed under this Work
Letter)  with the Substantial Completion of the Tenant Improvement Work and
which objectively preclude or delay the construction of tenant improvements in
the Building or any portion thereof, which interference relates to access by
Tenant, or Tenant’s agents to the Building or any reasonably necessary



 

--------------------------------------------------------------------------------

 

 

Building facilities (including loading docks and freight elevators) or service
and utilities (including temporary power and parking areas as provided herein)
on a twenty-four (24) hour per day, seven (7) days per week, basis; (iii) a
material breach by Landlord of a provision of this Work Letter or as
specifically provided in this Work Letter; (iv) Landlord's failure to maintain a
temporary or permanent certificate of occupancy or its alternative for the
Building by the date of execution of this Lease; (v) Landlord's failure to
deliver possession of the Substitution Space to Tenant in accordance with
Section 2.1 B of the Second Amendment to which this Work Letter is a part; and
(vi) delays due to the acts or failures to act of Landlord, its agents,
employees or contractors, including Landlord’s failure to perform the Landlord
Electrical Work (hereinafter defined) in a timely manner in accordance with a
work schedule to be mutually agreed upon by Landlord and Tenant.

 

4.3.1.Determination of a Substitution Delay.  If Tenant contends that a Landlord
Caused Delay has occurred, Tenant shall notify Landlord in writing of the event
that constitutes such Landlord Caused Delay (the "Delay Notice").  If such
actions, inaction or circumstance described in the Delay Notice are not cured by
Landlord within two (2) Business Days of Landlord's receipt of the Delay Notice
and if such action, inaction or circumstance otherwise qualify as a Landlord
Caused Delay, then a Landlord Caused Delay shall be deemed to have occurred
commencing as of the date of Landlord's receipt of the Delay Notice and ending
as of the date such delay ends.  If Tenant contends that a Force Majeure Delay
has occurred, Tenant shall immediately notify Landlord in writing of the event
that constitutes such Force Majeure Delay (also a "Delay Notice").

 

4.3.2Definition of Substantial Completion of the Tenant Improvement Work.  For
purposes of this Section 4.3, "Substantial Completion of the Tenant Improvement
Work" shall mean the issuance of a temporary certificate of occupancy for the
subject space (or its legal equivalent allowing occupancy of such space) (the "C
of O") and completion of construction of the Tenant Improvement Work in the
Substitution Space pursuant to the Approved Construction Drawings, including any
furniture, fixtures, work stations, built-in furniture or equipment necessary to
obtain the C of O, with the exception of (i) any punch list items, (ii) any
furniture, fixtures, work stations, built-in furniture or equipment not required
to obtain the C of O (even if the same requires installation or electrification
by Tenant's agents) and (iii) any tenant improvement finish items and materials
which are selected by Tenant but which are not available within a reasonable
time (given the Outside Substitution Effective Date of July 1, 2015).

 

4.4Landlord Electrical Work.  Notwithstanding anything to the contrary in the
Second Amendment or this Work Letter, Landlord shall complete the following
items in a good and workmanlike manner (collectively, the “Landlord Electrical
Work”):  replace the existing electrical panels serving the Substitution Space
with: (i) two (2) 120 – 208 volt panels and one (1) 277 volt panel for the 23rd
floor of the Substitution Space; and (ii) two (2) 120 – 208 volt panels and one
(1) 277 volt panel for the 24th floor of the Substitution Space.  
 Notwithstanding any contrary provision of this Agreement, the Landlord
Electrical Work shall be performed at Landlord’s expense and shall not be deemed
Tenant Improvements, Tenant Improvement Work or an Allowance Item.

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

10960 WILSHIRE BOULEVARD

 

CONFIRMATION LETTER

_____________________, 2014

 

BOINGO WIRELESS, INC.

10960 Wilshire Boulevard

Suite No. 2300

Los Angeles, California

 

Re:Second Amendment to Office Lease (the “Second Amendment”) dated August ___,
2014, between CA-10960 WILSHIRE LIMITED PARTNERSHIP, a Delaware limited
liability partnership (“Landlord”), and BOINGO WIRELESS, INC., a Delaware
corporation (“Tenant”), concerning Suites 2300 and 2400 on the 23rd and 24th
floors of the building located at 10960 Wilshire Boulevard, Los Angeles,
California (the “Premises”).

Lease ID: _____________________________

Business Unit Number: __________________

 

Dear _________________:

In accordance with the Second Amendment, Tenant accepts possession of the
Premises and confirms the following:

1.The Substitution Effective Date is _____________ and the Extended Expiration
Date is _______________.

2.The exact number of rentable square feet within the Substitution Space is
_________ square feet.

3.Tenant’s Share, based upon the exact number of rentable square feet within the
Substitution Space, is ____________%.

Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention.  Please note that, pursuant to Section 2.1(A) of
the Second Amendment, if Tenant fails to execute and return (or, by notice to
Landlord, reasonably object to) this letter within fifteen (15) business days
after receiving it, Tenant shall be deemed to have executed and returned it
without exception.



 

--------------------------------------------------------------------------------

 

 

Agreed and Accepted as of               , 2014. 

“Landlord”: 

 

 

 

 

“Tenant”:

 

 

 

BOINGO WIRELESS, INC.,  
a  Delaware corporation

CA-10960 WILSHIRE LIMITED PARTNERSHIP, a Delaware limited liability partnership

 

 

 

 

By:

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

Authorized Signatory

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

GARAGE SIGN

 

DSC01943 [wifi-20140930ex101f1f8dcg1.jpg]

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

FORM OF RECOGNITION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

This Recognition, Non-Disturbance and Attornment Agreement (this "Agreement") is
made as of ____________, 2014, by and between CA-10960 WILSHIRE LIMITED
PARTNERSHIP, a Delaware limited partnership ("Ground Lessor"), and BOINGO
WIRELESS, INC., a Delaware corporation ("Tenant").

R E C I T A L S :

WHEREAS, under a certain Ground Lease dated as of March 1, 1968 (as subsequently
amended, the "Ground Lease"), Ground Lessor's predecessor-in-interest (Pacific
Lighting Properties, Inc., a California corporation), did lease, let, and demise
the property (hereinafter called the "Property") located at 10960 Wilshire
Boulevard, Los Angeles, California, as described in the Ground Lease, to Tishman
Westwood Corp., a California corporation ("Original Landlord"), as
predecessor-in-interest to CA-10960 WILSHIRE LIMITED PARTNERSHIP, a Delaware
limited partnership ("Landlord"), for the period of time and upon the covenants,
terms, and conditions therein stated; and

WHEREAS, under a certain lease dated as of February 3, 2012 (“Original Lease”),
as amended by that certain First Amendment dated December 26, 2012 (“First
Amendment”) and that certain Second Amendment dated August __, 2014 (the “Second
Amendment” and collectively hereinafter referred to with the Original Lease and
the First Amendment as the "Lease"), Landlord did lease, let, and demise a
portion of Property (the "Premises") to Tenant for the period of time and upon
the covenants, terms, and conditions therein stated; and

WHEREAS, Ground Lessor has consented to the Lease; and

WHEREAS, as of the date hereof, Ground Lessor and Landlord are the same or
affiliated entities, Ground Lessor being an entity controlled by, controlling or
under common control with Landlord (as such, "Affiliates"); and

WHEREAS, Ground Lessor is willing to agree that in the event of a "Recognized
Lease Termination," as that term is defined in Section 1 of this Agreement,
Tenant shall be entitled to remain in occupancy of the Premises upon the
covenants, terms, and conditions set forth herein below.

A G R E E M E N T:

NOW, THEREFORE, in consideration of the covenants, terms, conditions and
agreements herein contained, and in consideration of other good and valuable
consideration, each to the other, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree, covenant, and warrant as follows.

1.Upon the occurrence of a "Recognized Lease Termination," as that term is
defined, below, so long as the Lease is then in full force and effect and the
original tenant named herein (the "Original Tenant") or an affiliate of Original
Tenant pursuant to the terms and conditions of Section 11.04 of the Original
Lease (an "Affiliate") is not in default thereunder, beyond any applicable
notice and cure period set forth therein, Ground Lessor and Tenant hereby
acknowledge and agree that (a) subject to the terms of this Agreement and the
"Direct Lease," as that term is defined, below, Ground Lessor shall not disturb
Tenant's possession of the Premises, and (b) the Lease shall immediately
thereafter automatically be deemed a direct lease between Ground



 

--------------------------------------------------------------------------------

 

 

Lessor and Tenant (a "Direct Lease") upon all the terms and conditions
(including, without limitation, the rent) set forth in the Lease as if Ground
Lessor were the originally named Landlord, provided that, unless the same was
assigned or otherwise transferred to Ground Lessor by Landlord (an
assignment/transfer which shall be deemed to have occurred to the extent that
Ground Lessor and Landlord are, at the time of any Recognized Lease Termination,
Affiliates), Tenant shall deliver to Ground Lessor within ten (10) business days
following written demand by Ground Lessor a letter of credit in an amount equal
to any "letter of credit" or other security otherwise due under the Lease.  In
the event of a Recognized Lease Termination, Tenant shall continue to accept the
Premises in its then-existing, as-is condition; provided, however, Tenant shall
remain entitled to any unpaid tenant improvement allowance in connection with
Tenant's construction of its Tenant Improvement Work pursuant to the terms and
conditions of Exhibit B attached to the Second Amendment; provided further,
however, that the foregoing shall in no way be deemed to alter or amend Ground
Lessor's ongoing obligations, if any, to repair, maintain and operate the
Building pursuant to the terms of the Direct Lease (the "Ongoing LL
Obligations").  In the event that Tenant shall be in default under the Lease
(beyond any applicable notice and cure periods) at the time of a Recognized
Lease Termination, Ground Lessor may, at its sole option, waive such default as
a contingency to the foregoing terms of this Section 1.  For purposes of this
Agreement, a "Recognized Lease Termination" shall mean (A) a termination of the
Ground Lease due to a default by Landlord, or (B) a voluntary termination of the
Ground Lease by mutual agreement of Ground Lessor and Landlord, or (C) the
expiration of the existing term of the Ground Lease to the extent Landlord has
not extended the term of the Ground Lease pursuant to the express terms and
conditions thereof.  The rights contained in this Agreement shall apply to the
Original Tenant or its Affiliate only, and not any other assignee, sublessee or
transferee of Original Tenant's interest in the Lease.

2.Except with regard to events of casualty damage or condemnation, for which the
express terms and conditions of Sections 16 and 17 of the Original Lease shall
control, Tenant otherwise agrees that in the event of any act or omission by
Landlord under the Lease which would give Tenant the right, either immediately
or after a period of time, to terminate the Lease, whether or not set forth in
the Lease, Tenant will not exercise any such right to terminate until (i) it
shall have given written notice of the act or omission to Ground Lessor, and
(ii) if the default by Landlord is of a nature which can be cured by the Ground
Lessor, and if the Ground Lessor is proceeding with diligence to cure such
default, Tenant shall have given the Ground Lessor the time periods set forth in
the Lease for Ground Lessor's cure of such default, in order to cure such
default, provided that any such cure period shall not commence to run until
Ground Lessor's receipt of written notice from Tenant of such default.

3.Upon the creation of a Direct Lease in accordance with the terms thereof,
Tenant will, subject to the term hereof, immediately thereafter make all
payments due under the Lease directly to Ground Lessor. 

4.Notwithstanding anything contained herein to the contrary, upon the creation
of a Direct Lease in accordance with the terms hereof, Ground Lessor and its
respective assignees shall not be:

(a)Liable for any act or omission of Landlord, or its successors or assigns,
except to the extent (i) of any Ongoing LL Obligations, (ii) Ground Lessor and
Landlord are, as of the date of the Recognized Lease Termination, Affiliates.

(b)Subject to any offsets or defenses which Tenant might have as to Landlord, or
its successors or assigns, or to any claims for damages against Landlord, or its
successors or assigns; provided, however, (i) Ground Lessor shall satisfy any
unpaid tenant improvement allowance obligations in connection with Tenant's
construction of its Tenant Improvement Work pursuant to the terms and conditions
of Exhibit B attached to the Second Amendment, (ii) Ground Lessor shall satisfy
any Ongoing LL Obligations, and (iii) the restrictions set forth in this item
(b), above, shall not apply to the extent Ground Lessor and Landlord are, as of
the date of the Recognized Lease Termination, Affiliates. 





 

--------------------------------------------------------------------------------

 

 

(c)Required or obligated to credit Tenant with any rent or additional rent paid
by Tenant to Landlord, except to the extent actually received by Ground Lessor
from Landlord (actual receipt of which shall be deemed to have occurred to the
extent that Ground Lessor and Landlord are, at the time of any Recognized Lease
Termination, Affiliates).

(d)Unless the same was assigned or otherwise transferred to Ground Lessor by
Landlord (an assignment/transfer which shall be deemed to have occurred to the
extent that Ground Lessor and Landlord are, at the time of any Recognized Lease
Termination, Affiliates), bound to or liable for refund of all or any part of
any security deposit deposited by Tenant with Landlord.

(e)Liable to Tenant under the Lease.

(f)Liable to Tenant under the Lease in connection with any event or circumstance
occurring prior to the commencement of the Direct Lease, except to the extent of
any Ongoing LL Obligations.

5.Tenant covenants and agrees for the benefit and reliance of Ground Lessor that
it will not, without the express written consent of Ground Lessor, cancel,
terminate, modify, alter, amend or surrender the Lease, except as permitted by
law and the express provisions of the Lease. 

6.Ground Lessor and Tenant hereby agree as follows:

(a)Except as specifically set forth in this Agreement, that neither this
Agreement, nor anything to the contrary in the aforesaid Lease or in any
modifications or amendments thereto shall, prior to the creation of a Direct
Lease in accordance with the terms hereof, operate to give rise to or create any
liability of Ground Lessor to Tenant or give rise to or create direct
contractual privity of any kind between Ground Lessor and Tenant.  In connection
with the foregoing, Ground Lessor, its successors and assigns, shall be
responsible to Tenant for performance of only those covenants and obligations of
the Lease accruing after the creation of a Direct Lease as set forth herein
(except to the extent of any Ongoing LL Obligations), and Ground Lessor's
obligations to Tenant shall be further limited as provided in the Lease and this
Agreement, provided that the foregoing shall not be a waiver of any of Tenant's
rights under the Lease as to any events which occur prior to the creation of
such Direct Lease in accordance with the terms hereof, and give rise to a
default by Ground Lessor under the Lease after the creation of such Direct Lease
in accordance with the terms hereof. 

(b)Upon Ground Lessor's written request of Tenant given at any time after the
creation of a Direct Lease in accordance with the terms hereof, Tenant (as
tenant) agrees to execute a lease of the Premises with Ground Lessor or its
successor (as ground lessor) (the exact wording of which shall be negotiated by
the parties in good faith) upon the terms and conditions set forth herein.

(c)Ground Lessor shall provide written notice to Tenant promptly upon the
occurrence of a Recognized Lease Termination.





 

--------------------------------------------------------------------------------

 

 



7.Any notices to Tenant or Ground Lessor hereunder shall be sent by United
States certified or registered mail, postage prepaid, return receipt requested,
by nationally recognized overnight courier or by personal delivery, addressed as
follows:

 

 

 

2300

90024

 

 

Tenant:

Boingo Wireless, Inc.

10960 Wilshire Boulevard

Suite 2300

Los Angeles, CA 90024

Attn:  Vice President-Finance and General Counsel

 

 

Ground Lessor:

CA-10960 WILSHIRE LIMITED PARTNERSHIP

c/o Equity Office

10880 Wilshire Boulevard

Suite 1010

Los Angeles, CA  90024

Attention:  Property Manager

 

CA-10960 WILSHIRE LIMITED PARTNERSHIP

c/o Equity Office

Two North Riverside Plaza

Suite 2100

Chicago, IL  60606

Attn:  Managing Counsel

 

and

 

Equity Office

Two North Riverside Plaza

Suite 2100

Chicago, IL  60606

Attn:  Lease Administration

 

With a copy to:

CA-10960 WILSHIRE LIMITED PARTNERSHIP

c/o Equity Office

Two North Riverside Plaza

Suite 2100

Chicago, IL  60606

Attn:  Managing Counsel

 

and

 

Equity Office

Two North Riverside Plaza

Suite 2100

Chicago, IL  60606

Attn:  Lease Administration





 

--------------------------------------------------------------------------------

 

 

or as to each party, to such other address as the party may designate by a
notice given in accordance with the requirements contained in this Section 7.

8.This Agreement contains the entire agreement between the parties hereto.  No
variations, modifications or changes herein or hereof shall be binding upon any
party hereto unless set forth in a document duly executed by or on behalf of
such party.

9.This instrument may be executed in multiple counterparts, all of which shall
be deemed originals and with the same effect as if all parties hereto had signed
the same document.  All of such counterparts shall be construed together and
shall constitute one instrument, but in making proof, it shall only be necessary
to produce one such counterpart executed by the party against whom it is being
enforced.

10.Whenever used herein, the singular number shall include the plural, the
plural the singular, and the use of any gender shall include all genders.  The
words, "Ground Lessor" and "Tenant" shall include their heirs, executors,
administrators, beneficiaries, successors and assigns.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

 

"Ground Lessor":

 

CA-10960 WILSHIRE LIMITED PARTNERSHIP,
a Delaware limited partnership

 

By:

EOP Owner GP L.L.C., a Delaware limited liability company, its general partner

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

"Tenant":

 

BOINGO WIRELESS, INC., a Delaware corporation

 

By:

 

Name:

 

Title:

 

 

 

 

 

By:

 

Name:

 

Title:

 

 



 

--------------------------------------------------------------------------------